Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/14/22.
This application is in condition for allowance except for the presence of claims 11-20 directed to an invention non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not appear to teach or make obvious the claimed laundry appliance comprising a bellows assembly extending between the cabinet and the tub, wherein the bellows assembly includes a projection coupled to the curved edge of the cabinet; and a deflector having a rim and a chute, the chute extending toward the drum, wherein the rim is configured to snap-fit over the projection of the bellows assembly, and wherein the rim includes a plurality of hooks, each hook configured to extend through an aperture and interlock with the cabinet.
The prior art teaches bellows assemblies between a cabinet and the tub, but the specifics of the deflector does not appear to be taught made obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451. The examiner can normally be reached M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711